IN THE SUPREME COURT OF THE STATE OF NEVADA


JOHN TOWNLEY,                                            No. 84508
Petitioner,
vs.
THE SECOND JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF                                 FILED
WASHOE, AND THE HONORABLE
CYNTHIA LU, DISTRICT JUDGE,
                                                         MAY 2 2022
                                                                 BROWN
Respondents,                                                      E COURT
and                                                             CLERK
ROCHELLE MEZZANO,
Real Party in Interest.

       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
            This original petition for a writ of mandamus challenges a
district court order quashing service. Petitioner has filed a notice with this
court that he has voluntarily dismissed the underlying district court action.
Because the underlying case has been dismissed, the requested writ relief
is no longer available. Accordingly, we
            ORDER the petition DENIED.'




                         Parraguirre


                          , J.                                          Sr.J.
Herndon


      IThe Honorable Mark Gibbons, Senior Justice, participated in the
decision in this matter under a general order of assignment.




                                                         27, -1S102
                cc:   Hon. Cynthia Lu, District Judge, Family Court Division
                      Silverman, Kattelman, Springgate, Chtd.
                      O'Mara Law Firm, P.C.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                         2
(0) 1947A